Case 1:18-CV-05151-ENV-RER Document 12 Filed 11/16/18 Page 1 of 1 Page|D #: 48

November 16, 2018

VIA ECF

The Honorable Eric N. Vitaliano
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

WH|TE &CASE

White & Case LLP

1221 Avenue 01 the Americas
New York, NY 10020-1095

T +‘| 212 319 8200

Whitecase.com

Re: Randy Abbas v. Hestia Tobacco, LLC and David Sley, 18-CV-05151(ENV)(RER)

Dear Judge Vitaliano:

We represent the Defendants in this matter and submit this joint status report on behalf of all
parties pursuant to Your Honor’s order, dated November 2, 2018, regarding Plaintiff’s request to

amend his complaint

Counsel for the parties have conferred as directed Defendants consent to Plaintiff filing an
amended complaint, While reserving their right to move to dismiss as contemplated in the

Court’s order. The parties propose the following schedule:

 

Amended Complaint

Decernber 6, 2018

 

Defendants’ Motion to Dismiss

January 7, 2019

 

Plaintiff` s Opposition to l\/Iotion to Dismiss

Janualy 28, 2019

 

Defendants’ Reply in support of the Motion to Disrniss

 

 

February 7, 2019

 

 

cc: Counsel for Plaintiff (via ECF)

AMER!CAS 95546426

Respectfully Submitted,

gml% ¢l. H¢wiif
lmberly .Haviv G‘Q`£)

WHITE & CASE LLP

1221 Avenue of the Americas
New York, New York 10020
Telephone: (212) 819-8683
kim.haviv@whitecase.com

Attorneysfor Defendants

